DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblom et al., US 9,936,825 in view of Anderson et al., US 5,938,302.
Regarding claim 15:
Lindblom discloses a mobile wall system comprising: 
a first mobile wall including a first base (18) having one or more ground engaging members configured for moving the first base along a surface, 
a first vertical frame structure (22) extending upwardly from the first base.
Lindblom further suggests wherein a plurality of mobile walls may be arranged side by side as shown in Figs. 12-13.
Lindblom does not expressly disclose wherein the first mobile wall includes an alignment pin (63) moveably supported on the first vertical frame structure and a second mobile wall having a second vertical frame structure extending upwardly from the second base and including an aperture; 
wherein the alignment pin of the first mobile wall is moveable relative to the first vertical frame structure into the aperture of the second mobile wall to retain the first and second mobile walls in non-locking alignment.
Anderson discloses adjacent frame-wall systems wherein a first wall of the system includes an alignment pin (63) moveably supported on the first vertical frame structure and a second identical mobile wall including a second base, and
a second vertical frame structure extending upwardly from the second base and including an aperture (69); 
wherein the alignment pin of the first mobile wall is moveable relative to the first vertical frame structure into the aperture of the second mobile wall to retain the first and second mobile walls in non-locking alignment.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the pin-aperture/nut-bolt attachment means as suggested by Anderson to first and second mobile walls of Lindblom in order to attach adjacent mobile walls and expand the size of the display fixture.
Regarding claim 16:
Lindblom modified in view of Anderson discloses wherein the alignment pin is moveable along a first direction, and wherein, while retained in non-locking alignment, the first and second mobile walls are separable along the first direction and aligned in a second direction normal to the first direction.
Regarding claim 17:
Lindblom discloses wherein: the first vertical frame structure includes a first vertical support extending upwardly from the first base, 16Attorney Docket No. 208658-0884-USO1 a second vertical support extending upwardly from the first base and spaced apart from the first vertical support, and one or more first crossbars extending between the first and second vertical supports; and the second vertical frame structure includes a third vertical support extending upwardly from the second base, a fourth vertical support extending upwardly from the second base and spaced apart from the third vertical support, and one or more second crossbars extending between the third and fourth vertical supports.
Regarding claim 18:
Lindblom discloses wherein the one or more first crossbars and one or more second crossbars are configured to support a wall accessory.
Regarding claim 19:
Lindblom discloses wherein the wall accessory includes a cladding/shelf.
Regarding claim 20:
Lindblom modified in view of Anderson does not expressly discloses wherein the alignment pin of the first mobile wall is a first alignment pin and the aperture of the second mobile wall is a first aperture, wherein the second mobile wall further includes a second alignment pin moveably supported on the second vertical frame structure, and wherein the first vertical frame structure of the first mobile wall includes a second aperture.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of pins and apertures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the case above, it was found that while the addition of multiple plies had undoubtedly made it stronger, it is not the type of innovation for which a patent monopoly is to be granted.  There would be no unexpected or unpredictable result obtained from providing a plurality of alignment pins and apertures.
Regarding claims 21 and 22:
Lindblom discloses a mobile wall comprising: 
a base (18) including one or more ground engaging members configured for moving the base along a surface; 
a vertical frame (22) structure extending upwardly from the base, the vertical frame structure including an outer surface.
Lindblom further suggests wherein a plurality of mobile walls may be arranged side by side as shown in Figs. 12-13.
Lindblom does not expressly disclose wherein the first mobile wall includes an alignment pin (63) moveably supported on the first vertical frame structure and a second mobile wall having a second vertical frame structure extending upwardly from the second base and including an aperture; 
wherein the alignment pin of the first mobile wall is moveable relative to the first vertical frame structure into the aperture of the second mobile wall to retain the first and second mobile walls in non-locking alignment.
Anderson discloses adjacent frame-wall systems wherein a first wall of the system includes an alignment pin (63) moveably supported on the first vertical frame structure and a second identical mobile wall including a second base, and
a second vertical frame structure extending upwardly from the second base and including an aperture (69); 
wherein the alignment pin of the first mobile wall is moveable relative to the first vertical frame structure into the aperture of the second mobile wall to retain the first and second mobile walls in non-locking alignment;
wherein the alignment pin is extendable out of the aperture such that the distal end is spaced a first distance from the outer surface, and wherein the alignment pin is retractable into the aperture such that the distal end is spaced a second distance from the outer surface that is equal to or greater than the first distance – the alignment pin is a bolt that can be thread and unthreaded from the associated nut and retracted or extended relative to the apertures of respective frames.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the pin-aperture/nut-bolt attachment means as suggested by Anderson to first and second mobile walls of Lindblom in order to attach adjacent mobile walls and expand the size of the display fixture.
Regarding claim 23:
Lindblom modified in view of Anderson discloses wherein when the alignment pin is retracted into the aperture, the aperture is configured to selectively receive an alignment pin of the another mobile wall (the bolts of Anderson would be interchangeable with different apertures).
Regarding claim 25:
Lindblom discloses wherein the vertical frame structure includes 
a first vertical support extending upwardly from the base,
a second vertical support extending upwardly from the base and spaced apart from the first vertical support, one or more crossbars extending between the vertical supports, and
one or more wall accessories support by the one or more crossbars (refer to Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowable.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633